            Case 2:19-cv-02996-JFL Document 31 Filed 06/05/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
KENDALL GARLAND,                     :
                   Plaintiff,        :
                                     :
             v.                      :           No. 2:19-cv-2996
                                     :
PROBATION OFFICER AGENT              :
DAVID KNORR, PROBATION               :
SUPERVISOR MICHAEL HERNANDEZ, :
and the CITY OF PHILADELPHIA,        :
                   Defendants.       :
____________________________________

                                            ORDER

       AND NOW, this 5th day of June, 2020, upon consideration of (1) the City of
Philadelphia’s motion to dismiss the Plaintiff’s Amended Complaint, see ECF No. 17, and (2)
Defendants David Knorr and Michael Hernandez’s motion to dismiss the Amended Complaint,
see ECF No. 28, and for the reasons set forth in the Opinion issued on this date, IT IS HEREBY
ORDERED THAT:
       1.      The City of Philadelphia’s motion to dismiss, ECF No. 17, is GRANTED.
       2.      The Amended Complaint is DISMISSED, without prejudice, as to the City;
               Plaintiff Kendall Garland shall have an opportunity to file a Second Amended
               Complaint within thirty (30) days of this Order. Should he choose to file one, the
               Second Amended Complaint must be in strict compliance with the directives set
               forth in the Opinion adjoining this Order. 1
       3.      The Individual Defendants’ motion to dismiss, ECF No. 28, is GRANTED.
       4.      The Amended Complaint is DISMISSED, with prejudice, as to the Individual
               Defendants, and they are TERMINATED as parties to this case.
                                                      BY THE COURT:

                                                      /s/ Joseph F. Leeson, Jr._________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge


1
       Should Garland not file a Second Amended Complaint, this case will be closed.
                                             1
                                          060520
